 

 

Case 1:20-cv-01994-GBD Document 12 Filed O6io26- PageLof eye,
Ip aL Suk y a:
{ COCUME NT ;
ELECTRONICALLY Biter?
UNITED STATES DISTRICT COURT DOC #: f.
SOUTHERN DISTRICT OF NEW YORK DATE ES
wee eee ee ee ee ee eee ee ee ee ee ee ee eee eee . . iy
LUIS E. BONANO, .
Plaintiff,
ORDER
-against-
20 Civ. 1994 (GBD)
RYDER TRUCK RENTAL LTD et al.,
Defendant.
—-e ew eee ewe eee ew ew went ee we Ee ew ee er ee xX

GEORGE B. DANIELS, United States District Judge:

The June 2, 2020 conference is adjourned to August 18, 2020 at 9:30 a.m.

 

Dated: New York, New York SO ORDERED.
June 1, 2020
Gags b. Darel,
F/B. DANIELS

ed ates District Judge

 
